 In the Matter Of RALSTON-PURINA COMPANYandINTERNATIONAL-LONGSHOREMEN'S ASSOCIATION, A. F. OF L.Case No.14-R-966.-Decided July 5, 1944Messrs. Cottrell FoxandGeorge Noxon,of St. Louis,Mo., for theCompany.Mr. Larry Long,of St. Louis, Mo., for the Union.Mr. Lowis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitionduly filedby International Longshoremen'sAssocia-tion, A. F. of L., herein called the Union,alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Ralston-Purina Company,St.Louis,Missouri,herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Harry G. Carlson,Trial Ex-aminer.Said hearing was held at St. Louis,Missouri,on June 8, 1944.The Company,and the Union appeared,participated,and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudical error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.-Upon the entire retold in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRalston=Purina Company is a Missouri corporation operating plantsin several States.We are here concerned with its grain elevator atSt. Louis, Missouri, known as Elevator "A".During 1943 the Com-pany received about 3,000,000 bushels of grain at Elevator "A", over30 percent of which was shipped to it from points outside the State ofMissouri.During the same period, approximately "50 percent of all57 N. L. RB,No.13.74- RALSTON-PURINA COMPANY75shipments from Elevator "A" was made to points outside the State ofMissouri.The Company, admits that it is engaged in commerce within themeaning of the National Labor Relations Act._H. THE ORGANIZATION INVOLVEDInternationalLongshoremen's Association is a labororganizationaffiliatedwith the American Federation of Labor, admitting to mem-bership employeesof the Company.'III.THEQUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of the watchmen-firemen at Elevator "A".A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all watchmen-firemen at Elevator "A" of,the Company constitute an appropriate unit. 'Tlie Company contendsthat the duties of its watchmen-firemen are such that they come intoconflict with the interests of the production and maintenance em-ployees.The Company argues that,. since the Union already repre-sents the production and maintenance, employees, it is improper topermit the watchmen-firemen to be represented by the same labororganization, albeit in separate bargaining units.The Company fur-',ther contends that the employees in dispute are part of managementand are not employees within the meaning of the Act.The watchmen-firemen are charged with the duties of checking thesprinkler system, firing boilers, and making rounds of the Company'spremises.They are deputized by the City of St. Louis and are author-ized to carry arms.Despite the peculiar relationship which plant-protection employees bear to management they are not to be denied anyof the rights or privileges granted under Section 7 of the Act,' sincewe have often held, as we do now, that plant-protection officers exercisemonitorial and not supervisory functions.The'record in the instantcase offers ample evidence that the watchmen-firemen have no discipli-'The Field Examiner reported that the Union submitted 3 authorization cards of personson, the Apiil 28, 1944,pay roll of the Company.There are aproximately 3 employees inthe appropriate units SeeMatter of Chrysler Corporation,44 N. L R. B. 881.^ 76,DECISIONS OF NATIONAL LABOR RELATIONS BOARDnaryauthority over the production and maintenance employees.'We turn now to the consideration of the contention that it is im-proper to permit plant-protection employees to be represented by thesame labor organization as production and maintenance employees.This argument deals with a possible conflict of interest which may arisewhen, plant-protection employees join a labor organization.Self-organization for collective bargaining is not incompatible with efficientand faithful discharge of duty.3Neither does the fact that the watch-men-firemen were excluded from a unit previously found appropriatebar them from the right to bargain collectively through any bargtfiniug'agent whom they may desire to represent them.'We find that all watchmen-firemen at Elevator "A"' of the Company,,excluding all supervisory employees with authority to hire, promote,discharge, discipline, or, othewise effect changes in':the stratus ofemployees, or effectively recommend such action, constitute a unit-appropriate for the purposes of collective bargaining, within the-meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees,m the appropriate unit,who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in'the -NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of" National"LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part -of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Ralston-Purina Company, St. Louis. Missouri, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)clays from the date of this Direction, under the direction and super-vision of the Regional 'Director for the Fourteenth Region, actingin this matter as agent for the National Labor Relations Board, and,'subject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among-the employees in the unit found appropriate in SectionIV, above, who were employed during the pas-roll period immediatelypreceding the date of this Direction, including employees who did not3'SeeMatter of Draio Corporation,52 N L.R. B 322.4 SeeMatter of Chrysler Corporation,44 N L.R B 881. RALSTON-PURINA COMPANY77work during,said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces'of the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byInternational Longshoremen's Association, A. F. of L., for the pur-poses of collective bargaining.